United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1620
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
On July 5, 2011 appellant, through his representative, filed an application for review of a
March 23, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Board assigned Docket No. 11-1620.
Having reviewed the case record submitted by OWCP, the Board finds that this case is
not in posture for a decision.
On September 21, 2010 appellant, then a 63-year old mail handler, filed a traumatic
injury claim alleging that he sustained a left hand, shoulder and head injury on that same date
when he was lifting flat tubs and tray mail, claim No. xxxxxx360. By decision dated October 25,
2010, OWCP denied his claim on the grounds that the evidence submitted was not sufficient to
establish fact of injury. On November 1, 2010 appellant, through counsel, requested a hearing
before an OWCP hearing representative. In support of his request, appellant submitted medical
records diagnosing cervical radiculopathy and cervical strain.
By decision dated March 23, 2011, an OWCP hearing representative denied appellant’s
claim on the grounds that there was no medical evidence that provided a diagnosis which could
be connected to an accepted September 21, 2010 employment incident. In its decision, the
hearing representative referenced a previous June 11, 2007 traumatic injury claim appellant filed
when he was hit on the head by an APCS machine cover on April 27, 2007, claim

No. xxxxxx149. OWCP accepted the claim for a condition of concussion without loss of
consciousness.
The hearing representative noted that, after the acceptance of claim
No. xxxxxx149, appellant submitted additional medical evidence which recommended cervical
surgery and diagnosed cervical degenerative disc, joint disease with underlying radiculopathy
and headaches. In footnote 1 of the September 21, 2010 decision, the hearing representative
stated that, “Since I have reviewed case xxxxxx149 in connection with case xxxxxx360 and
since both cases involve the same condition, they should be combined.” The case record as
submitted to the Board does not include the record for xxxxxx149.
As both cases involve the same cervical condition and the medical evidence from claim
No. xxxxxx149 was reviewed by the hearing representative in OWCP’s September 21, 2010
decision, the medical evidence contained in claim No. xxxxxx149 will necessarily bear directly
on appellant’s claim for compensation in this claim, No. xxxxxx360.
This case will be remanded to OWCP to consolidate case files xxxxxx149 and
xxxxxx360. Reconstruction of the record will be followed by a de novo decision on the merits of
the claim, in order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the Office Workers’ Compensation Programs’
March 23, 2011 decision be set aside and the case remanded for further development consistent
with this order.
Issued: April 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

